

115 HRES 638 IH: Recognizing the Aviation Cadet Museum in Eureka Springs, Arkansas, as the national aviation cadet museum of the United States.
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 638IN THE HOUSE OF REPRESENTATIVESNovember 30, 2017Mr. Womack (for himself, Mr. Hill, Mr. Westerman, and Mr. Crawford) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the Aviation Cadet Museum in Eureka Springs, Arkansas, as the national aviation cadet
			 museum of the United States.
	
 Whereas the Aviation Cadet Museum was founded in 1994 by former aviation cadet and Air Force First Lieutenant Errol Severe;
 Whereas, from 1917 until 1965, the flying cadet and succeeding aviation cadet programs served as the primary production source for nearly 500,000 joint service pilots, navigators, and bombardiers;
 Whereas the bravery, courage, dedication, and heroism of aviators and supporting ground crews from the Army Air Corps and the Army Air Forces were critical factors in defeating the enemies of the United States during World War I and World War II;
 Whereas the Aviation Cadet Museum in Eureka Springs, Arkansas, is the only museum in the United States that exists exclusively to preserve and promote an understanding of the role of aviation cadets in the 20th century; and
 Whereas the Aviation Cadet Museum is dedicated to— (1)celebrating the spirit of the United States; and
 (2)recognizing the teamwork, collaboration, patriotism, and courage of the men who trained for and fought in, as well as those individuals on the home front who mobilized and supported, the national aviation effort: Now, therefore, be it
	
 That the House of Representatives recognizes the Aviation Cadet Museum in Eureka Springs, Arkansas, as the national aviation cadet museum of the United States.
		